Citation Nr: 1233284	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, Mrs. C. B., and Mr. R. B.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to May 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the Los Angeles, California Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for prostate cancer and low back disability.

In September 2011, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge. The Veteran's wife and son also provided testimony.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue that the Board is deciding at this time (service connection for prostate cancer).

The issues of service connection for cervical spine disability, special monthly compensation based on the need for aid and attendance or on housebound status, and a new claim for a total disability rating based on individual unemployability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran served in Vietnam during a period in 1970 and 1971, and was presumably exposed therein to an herbicide agent such as Agent Orange.

2. After service, the Veteran was diagnosed with prostate cancer.


CONCLUSION OF LAW

The Veteran's prostate cancer was incurred in service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran reports that his active service included service in Vietnam during the Vietnam war. He states that he was diagnosed with prostate cancer and is in ongoing treatment for that disease. He is seeking service connection for prostate cancer.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). The Board is granting herein the claim for service connection for prostate cancer. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim.


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for certain specifically listed conditions, including prostate cancer, will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more at any time after service. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service records document that he served in Vietnam from March 1970 to October 1971. He is presumed to have been exposed to an herbicide agent during that service.

Records from Centinela Freeman Regional Medical Center in Inglewood, California, show that in October 2005 the Veteran was diagnosed with prostate cancer, specifically prostatic adenocarcinoma.

The Veteran is presumed to have been exposed to an herbicide agent during his Vietnam service. He developed prostate cancer after service. Therefore, his prostate cancer is presumed to be service connected; service connection is granted.


ORDER

Entitlement to service connection for prostate cancer is granted.


REMAND

The Veteran essentially contends that he had a low back problem, manifested by pain, that began during service and continued after service. The Veteran's service medical records show treatment for low back pain in 1973. Medical records show that in recent years he has had treatment, including surgery, for low back problems, including degenerative joint disease. Notes from treatment in 2003 reflect a history of back pain since about 1980.

The Veteran has not had a VA examination addressing his low back disorder service connection claim. The Board will remand the claim for a VA examination with review of the claims file and opinion as to the likelihood that current low back disability has continued since service or is otherwise causally related to low back problems during service.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claim file to clinicians for review, the RO should review the documents in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the remanded issue (service connection for low back disability), and make any such documents available to each clinician for review.

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With respect to the Veteran's claim for service connection for disabilities including low back disability, the RO provided VCAA notice to the Veteran in a May 2004 letter, before the Dingess/Hartman case was decided. That letter did not address the degree of disability or the effective date of the disability. On remand, a corrective notice should be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. In accordance with the VCAA and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), notify the Veteran of what information or evidence is necessary to substantiate his claim for service connection for low back disability loss; what subset of the necessary information or evidence, if any, the Veteran is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain, with respect to all five elements of that service connection claim, including: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.

2. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issue (service connection for low back disability), and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to each clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

3. Schedule the Veteran for a VA orthopedic examination to address the likelihood that the Veteran's current low back disability is causally related to service, including low back pain noted in service treatment records. Provide the examiner with the Veteran's claims file for review. The examiner should note that the Veteran did not seek treatment soon after service for low back pain, but that in 2003 the Veteran told a clinician that he had been experiencing low back pain since about 1980. After reviewing the evidence in the claims file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current low back disorders constitute continuation of problems manifested by low back pain reported during service, or are otherwise causally related to service. The examiner should explain the reasoning leading to the opinions that he or she provides.

4. After completion of the above, review the expanded record and determine if the remanded claims can be granted. If any remanded claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


